Citation Nr: 0006365	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1952 to October 
1955.

An RO rating decision in December 1976 denied the veteran's 
claim for service connection for residuals of head injury 
with scars on face, on the basis that service medical records 
were unavailable and there was no evidence of disability from 
the injury. The veteran was notified of this decision, and he 
did not appeal.

Subsequent RO rating decisions and a March 1994 decision by 
the Board of Veterans' Appeals (Board) determined that no new 
and material evidence was submitted to reopen the veteran's 
claim for entitlement to service connection for residuals of 
head injury.

This matter comes to the Board from RO rating decisions in 
May 1998 and June 1998 that denied service connection for 
migraine headaches due to an alleged head injury in service.  
The veteran submitted a notice of disagreement in June 1998, 
and the RO issued a statement of the case in July 1998.  The 
veteran submitted a substantive appeal in July 1998.  It 
appears that the veteran's service medical records are 
unavailable, and that his earlier claim for service 
connection for residuals of head injury did not address 
entitlement to service connection for headaches.  Under the 
circumstances, the Board will address the issue of 
entitlement to service connection for migraine headaches on a 
de novo basis, as did the RO.


FINDINGS OF FACT

1.  The veteran has submitted competent evidence tending to 
show an in-service head injury, and a potential nexus to 
subjective complaints of dizziness and headache pain.

2.  The veteran has not submitted competent (medical) 
evidence of current migraine headaches.




CONCLUSION OF LAW

The claim for service connection for migraine headaches is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of Appeals 
for Veterans Claims (Court) has also stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The chronicity standard is established by competent evidence 
of the existence of a chronic disease in service or during an 
applicable presumption period, and present manifestations of 
the same chronic disease.  The continuity standard is 
established by medical evidence of a current disability; 
evidence that a condition was noted in service or during a 
presumption period; evidence of post-service continuity of 
symptomatology; and medical, or in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service continuity of symptomatology.  This type of lay 
evidence, for purposes of well groundedness, will be presumed 
credible when it involves visible symptomatology that is not 
inherently incredible or beyond the competence of a lay 
person to observe.  Id.

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

As a preliminary matter, the Board notes that the veteran's 
service medical records are not available and may have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  Moreover, Surgeon General's Office records, morning 
reports, and sick reports are also not available.  The RO has 
made several attempts to locate these records, and has 
notified the veteran of the information needed to reconstruct 
medical data.  The Board notes that it is incumbent upon the 
VA to afford the veteran's claim heightened consideration due 
to the unfortunate loss of his service medical records.  
E.g., Marciniak v. Brown, 10 Vet. App. 198 (1997), O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

However, in this case, Board emphasizes that it is not the 
lack of service medical records which results in the 
veteran's claim being not well-grounded, as set forth below, 
since the veteran's assertions (lay evidence) of an in-
service head injury are presumed to be true and are 
sufficient to establish an in-service injury for well-
grounded purposes.  Caluza, 7 Vet. App. 498.  What is missing 
in this case is medical evidence demonstrating the presence 
of a current disability.

In this case, statements of the veteran in the claims folder 
are to the effect that, while in service, he was located at 
an anti-aircraft artillery position and was standing on the 
revolving platform, when another soldier accidentally turned 
the power on and the veteran was thrown off of the platform.  
The veteran states that he landed on his head, and struck a 
supply of brass cartridge cases in an ammunition pit; the 
veteran was not wearing a helmet at the time.  The veteran 
also states that he now has migraine headaches as a result of 
the inservice injury.  For purposes of well groundedness, the 
Board accepts this lay evidence as correct to support a 
finding that a head injury occurred in service.  However, the 
veteran's statements are not considered competent to prove 
medical causation.  Paulson v. Brown, 7 Vet. App. 466 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
At a VA examination in September 1976, the veteran reported 
that he was thrown off of a gun mount in service and injured 
his head.  Records show that the veteran complained of 
dizziness and headache at that time.  The examiner noted a 
depressed 3 x .5 cm area of the right posterior parietal 
area.  The veteran was diagnosed with residuals head injury 
in service.  The veteran was also diagnosed with residuals 
head and facial injuries from auto accident in October 1975.  
Migraine headaches were not diagnosed.

Here, the Board finds that the veteran has submitted 
competent evidence tending to show an in-service occurrence 
of a head injury, and a potential nexus where the 1976 
diagnosis of  "residuals head injury in service" could be 
interpreted as including subjective complaints of dizziness 
and headache.  Marciniak, 10 Vet. App. 198.  The Board notes, 
however, that the claims folder does not contain medical 
evidence of current migraine headaches, nor medical evidence 
of any link between current migraine headaches and the in-
service head injury, or to post-service symptomatology.  A 
service-connection claim must be accompanied by evidence 
which establishes that the veteran currently has the claimed 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  It is the veteran's burden to submit evidence of a 
current disability.  The absence of such evidence makes the 
claim not plausible and, therefore, not well-grounded.

The Board notes that the RO denied the claim for service 
connection for migraine headaches on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well-grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for migraine headaches at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of the 
claimed disorder, and a medical opinion that links the 
veteran's claimed disorder to an incident of service or to 
post-service symptomatology.  Robinette v. Brown, 8 Vet. App. 
69 (1995).


ORDER

The claim for service connection for migraine headaches is 
denied as not well grounded.




		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

